Citation Nr: 0813565	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-30 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.  The veteran was a veteran of World War II and 
was a prisoner of war.  The veteran died in March 2006; the 
present appellant is the veteran's widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied service connection for the 
cause of the veteran's death.  Also on appeal is an August 
2006 letter decision by the RO that declined to accept the 
appellant's claim for accrued benefits.

The appellant testified before the RO's Decision Review 
Officer (DRO) in May 2007.

In April 2008 a Deputy Vice Chairman of the Board granted the 
motion of the appellant's  representative for advancement of 
the appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002 & Supp. 2007); 38 C.F.R. § 20.900(c) 
(2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board has determined that additional development is 
required on both issues on appeal prior to appellate review 
by the Board.

As a decision on the issue of accrued benefits would have a 
significant impact upon the issue of service connection for 
the cause of the veteran's death, and as that impact in turn 
could render any present review of the decision on the claim 
for cause of death meaningless and a waste of appellate 
resources, the two claims are inextricably intertwined.  
Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. 
App. 116, 118 (1994).

In regard to the claim for accrued benefits: as reflected in 
the SSOC dated in September 2007, the RO adjudicated the 
issue of earlier effective date for a TDIU as an unresolved 
claim because the veteran's death in March 2006 occurred 
within the one-year appeal period after the July 2005 rating 
decision.  However, the same July 2005 rating decision 
granted service connection for hypertension (rated as 10 
percent disabling) and denied service connection for heart 
disease and for vascular disease, so these issues are equally 
unresolved.  

Therefore, in order to establish whether any accrued benefits 
are payable, the RO must also adjudicate the unresolved 
issues of entitlement to an increased initial evaluation for 
hypertension, service connection for heart disease, and 
service connection for vascular disease.

In regard to the claim for service connection for the cause 
of the veteran's death: the Board finds it necessary to 
obtain medical opinion as to whether the veteran's service-
connected PTSD and/or hypertension - plus any disorder that 
is service-connected as a result of the RO's resolution of 
the "accrued benefits" issues above - caused or 
substantially or materially contributed to cause the 
veteran's death.  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death. 38 C.F.R. § 3.3 12(c)(1). It is not sufficient to show 
that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.  

The veteran's death certificate reflects the immediate cause 
of death as dementia; no underlying causes of death are 
listed.  The VA treatment record regarding the veteran's 
terminal inpatient treatment (December 2005 to March 2006) 
shows a final diagnosis of end-state dementia, aspiration, 
urinary tract infection, and urinary retention; the VA 
treatment records also show a history inter alia of 
hypertension, abdominal aortic aneurysm (AAA), brain aneurysm 
and vascular dementia.

At the time of his death the veteran was service-connected 
inter alia for PTSD (rated as 70 percent disabling) and 
hypertension (rated as 10 percent disabling).  As the veteran 
is a former prisoner of war, service connection may also be 
presumed for atherosclerotic heart disease and its 
complications (including myocardial infarction, congestive 
heart failure, or arrhythmia) and/or for stroke and its 
complications.  See 38 C.F.R. § 3.309(c).  

The appellant testified that the veteran had a history of 
strokes, and she believes that the residuals of those strokes 
contributed to the veteran's death.

There is no medical evidence of record addressing whether the 
veteran's service-connected PTSD or hypertension, or any 
disorder for which service connection may presumptively be 
granted to a former prisoner of war, caused or materially 
contributed to the veteran's death, and the Board is not 
competent to make any inferences as to medical etiology 
without a solid foundation on the record, grounded in medical 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

Accordingly, the Board finds that a remand to the RO to 
obtain a medical opinion is needed to fairly resolve the 
claim on appeal.  See 38 U.S.C.A. § 5103A.

The Board notes at this point that the veteran had a VA POW 
protocol examination in May 2004 that was considered in 
previous adjudications by the RO.  However, a DIC claim is a 
new claim and the merits thereof may be considered without 
consideration of "new and material evidence."

To ensure that all due process requirements are met, prior to 
arranging for the requested medical opinion, the RO should 
also give the appellant opportunity to present additional 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also invite the appellant to submit 
all evidence in her possession that is not already of record, 
and ensure that its notice to the appellant meets the 
requirements of the decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as appropriate 

Further, the Board notes that because the RO's adjudication 
of a DIC claim hinges first on whether a veteran was service-
connected for any condition during his or her lifetime, the 
VCAA notice in such a claim must include (1) a statement of 
the conditions, if any, for which the veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition previously service-connected, 
and (3) an explanation of the evidence and information needed 
to substantiate a DIC claim based on a condition not 
previously service-connected.  Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007)

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if 
necessary authorization, to enable the 
RO to obtain any additional pertinent 
evidence not currently of record that 
pertains to the veteran's death.

The RO's letter should invite the 
appellant to furnish all evidence in 
her possession, and identify what 
evidence is ultimately her 
responsibility to obtain.  The RO 
should ensure that its letter meets the 
requirements of the decisions in 
Dingess/Hartman v. Nicholson and Hupp 
v. Nicholson, cited to above, as 
appropriate

The RO's letter should clearly explain 
to appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
her representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.

3. After all available records and/or 
responses from each contacted entity 
are associated with the claims file, or 
a reasonable time period for her 
response has expired, the RO should 
adjudicate the issues of entitlement to 
an initial rating for hypertension 
higher than 10 percent, service 
connection for heart disease, and 
service connection for vascular disease 
based on all the evidence of record.  

To the extent that any of these 
unresolved claims are denied, the RO 
should issue the appellant and her 
representative an appropriate SSOC.

4.  Thereafter, the RO should forward 
the claims file for review by a 
physician with expertise in 
cardiovascular disorders (or other 
appropriate VA physician) at a VA 
medical facility.  The entire claims 
file, to include a complete copy of 
this REMAND, must be made available to 
the physician, and the physician's 
report should reflect consideration of 
the veteran's documented medical 
history and the appellant's assertions. 

Considering the record, to particularly 
include the VA POW protocol examination 
in May 2004, records of medical 
treatment immediately prior to the 
veteran's death, and the cause of death 
cited by the death certificate, the 
physician should provide an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 
percent probability) that the veteran's 
service-connected disabilities, any 
presumptive history of atherosclerotic 
heart disease, and/or any presumptive 
history of stroke either caused or 
substantially or materially contributed 
to cause the veteran's death.  

The reviewing physician should set 
forth the complete rationale for the 
conclusions reached in a printed 
(typewritten) report.  If the reviewing 
physician cannot provide the requested 
opinion without resorting to 
speculation, he or she should clearly 
so state.
 
5.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing the required 
actions, and any additional 
notification and/or development deemed 
warranted, RO should adjudicate the 
appellant's claim for service 
connection for the cause of the 
veteran's death in light of all 
pertinent evidence and legal authority.  

7.  If any benefit sought on appeal is 
not granted, the RO should furnish to 
the appellant and her representative an 
appropriate SSOC that includes citation 
to and discussion of all additional 
legal authority considered, as well as 
clear reasons and bases for all 
determinations, and afford them a 
reasonable opportunity to respond 
before the claims file is returned to 
the Board for further appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



